DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9, 11-16, 19, 20, 22-24 and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giap et al. (US 2017/0326333).

	Regarding claims 1, 16 and 31
	Giap et al. shows the biometric enabled virtual reality system, method and non-transitory computer-readable medium, configured to detect one or more user intentions and to modulate virtual avatar control based on the one or more user intentions for creation of one or more virtual avatars or objects in holographic space, two-dimensional (2D) virtual space, or three-dimensional (3D) virtual space, the biometric enabled virtual reality system (see for example Figs. 1-5) comprising: a biometric detection device configured to collect biometric signal data of a user (taken to be biofeedback system and biometric data 326, 414, 132, 162 and 154), a processor communicatively coupled to the biometric detection device (see para. 0086), and; a biometric software component (see para. 0004, 0013, 0014, 0019 and 0121)) comprising computational instructions configured for execution by the processor, the computational instructions, that when executed by the processor, cause the processor to: determine, based on analysis of the biometric signal data of the user (see Figs. 4 and 7 and para. 0062 and 0065), a virtual representation of an intended motion of the user corresponding to an intention of muscle activation of the user (taken to be a detected motion of the user, see para. 0062, 0117-0119 and 0122), and modulate, based on the virtual representation of the intended motion, virtual avatar control or output comprising creating at least one of a virtual avatar representing one or more aspects of the user or an object manipulated by the user in a holographic space, a virtual 2D space, or a virtual 3D space, wherein the virtual avatar or object is created in the holographic space, the virtual 2D space, or the virtual 3D space based on at least one of: (1) the biometric signal data of a user, or (2) user-specific specifications as provided by the user (see para. 0062 and 0074-0078).

	Regarding claims 4 and 19
	Giap et al. further shows, wherein the virtual avatar comprises at least one of: (a) an avatar portion of a muscle group or an anatomy of the user, or (b) an avatar rendered in the holographic space, the 2D virtual space, or 3D virtual space depicting the user corporeally different than the user appears in ordinary space (see para. 0074-0079, 0101, 0121).

	Regarding claims 5 and 20
	Giap et al. further shows, wherein the virtual avatar is rendered via a virtual interface as representing at least one of the intention of muscle activation of the user or a motion of the user (taken to be a user moving any part of the body, see para. 0205 and 0209).

	Regarding claims 7 and 22
	Giap et al. further shows, wherein the virtual avatar comprises an avatar depicted with one or more graphical features selected by the user, wherein the one or more graphical features are rendered as part of the virtual avatar in the holographic space, the 2D virtual space, or 3D virtual space (taken to be movement for gestures, see box 304, 310 and para. 0016 and 0019).

	Regarding claims 8 and 23
	Giap et al. further shows, wherein the virtual avatar is configured for display on a virtual interface (see para. 0071), and wherein the virtual avatar is rendered on the virtual interface as part of a picture, a motion picture, a video, a video game, or one or more image frames (see for example para. 0071).

	Regarding claims 9 and 24
	Giap et al. further shows, wherein the biometric detection device comprises at least one of: (a) one or more electromyographic electrodes, (b) one or more inertial measurement units, (c) one or more accelerometers, (see para. 0097) (d) one or more barometers; (e) one or more ultrasonic sensors, (f) one or more infrared sensors, (g) one or more pressure sensors, (h) one or more electroencephalogram electrodes, (i) one or more electrooculogram sensors, or (j) one or more scleral search coils.

	Regarding claims 11 and 26
	Giap et al. further shows, wherein the virtual avatar is configured for rendering or controlling in the holographic space, virtual 2D space, or the virtual 3D space (see for example para. 0121).

	Regarding claims 12 and 27
	Giap et al. further shows, wherein the holographic space, the virtual 2D space, or the virtual 3D space is provided by a third-party platform, and wherein the virtual avatar is configured for rendering or controlling in the holographic space, the virtual 2D space, or the virtual 3D space of the third-party platform (taken to be a live video feed, see for example para. 0122).

	Regarding claims 13 and 28
	Giap et al. further shows, wherein the modulation of the virtual avatar further comprises at least one of: (a) changing a color of the virtual avatar (see for example para. 0078); (b) changing one or more dimensions of or distorting the virtual avatar; (c) translating the virtual avatar; (d) rotating the virtual avatar (see for example para. 018); (e) reflecting the virtual avatar about a predetermined axis; or (f) performing dilation on the virtual avatar.

	Regarding claims 14 and 29
	Giap et al. further shows, wherein the user-specific specifications include at least one of: visual characteristics of the virtual avatar (see for example para. 0074-0079), or auditory characteristics of the virtual avatar (taken to be language), and wherein the user-specific specifications are selectable by the user from a predetermined list (see for example para. 0069 and 0074).

	Regarding claims 15 and 30
	Giap et al. further shows, wherein the biometric software component comprises computational instructions that when executed by the processor, further cause the processor to: create a physiological profile of the user based on the biometric signal data of the user, wherein the physiological profile comprises the user-specific specifications (taken to be for example boy or girl or health, see para. 0065-0067 and 0074).




Allowable Subject Matter

Claims 2, 3, 6, 10, 17, 18, 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 3, 6, 10, 17, 18, 21 and 25
The prior art of record take alone or in combination does not teach or suggest the biometric enabled virtual reality system and method as recited in claims 1 and 16, having the further limitations as set forth in claims 2, 3, 6, 10, 17, 18, 21 and 25.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saban et al. (US 2014/0225978) show a virtual reality system having the ability of detecting information of a user including motion and tracking for generating an avatar, and the ability to animate the avatar using the user motions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687